           Case5:20-cr-00219-JCH
          Case  3:19-cr-02055-FM Document
                                 Document 58
                                          1-2 Filed
                                               Filed06/26/19
                                                     01/24/20 Page
                                                               Page11ofof33
                                                                         JUDGE FRANK MONTALVO


                         IN THE UNITED STATES DISTRICT COURT
                          FOR TILE WESTERN DISTRICT OF TEXA9
                                                             jj 26 PH 2:3.
                                    EL PASO DIVISION
                                                                                         /
 UNITED STATES OF AMERICA,                         §
                                                   §
                                                       CRIMINAL NO.           JfiJ           -'
         Plaintiff,                                §   INDICTMENT
                                                   §
 v.                                               §    CT 1: 8:1324(a)(1)(A)(v)(I), (a)(1)(A)(ii) and
                                                  §    (a)(1)(B) (i)- Conspiracy to Smuggle Aliens;
 SONIA ROJAS-ALVAREZ, (1),                        §
 IDA ELENA ORTEGON, (2),                          §    CT 2: 8:1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i) -
 RENE MAClAS, JR., (3),                           §    Transporting Aliens for Financial Gain;
 GUADALUPE MANUEL PARRA-                          §
 MARQUEZ, (4), and                                §    CT 3: 8:1324(a)(1)(A)(iii) and (a)(1)(B)(i)-
 JAVIEER MARTiNEZ-GONZALEZ, (5),                  §    Harboring Aliens for Financial Gain; and
                                                  §
         Defendants.                              §    CT 4: 8 U.S.C. § 1326(a) - Illegal Re-Entry


                                                              EP 19 CR2055
                                           COUNT ONE
                  (8 U.S.C. §   1324(a)(l)(A)(v)(I), (a)(1)(A)(ii) and (a)(l)(B)(i))

        On or about May 23, 2019, and continuing to and including on or about June 5, 2019, in

the Western District of Texas, Defendants,

                              SONIA ROJAS-ALVAREZ, (1),
                               IDA ELENA ORTEGON, (2),
                                 RENE MAClAS, JR., (3),
                      GUADALUPE MANUEL PARRA-MARQUEZ, (4), and
                           JAVIER MARTINEZ-GONZALEZ, (5)

knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed together,

and with others to the Grand Jury unknown, to commit offenses against the United States, namely:

to transport and move and attempt to transport and move aliens within the United States knowing

and in reckless disregard of the fact that said aliens had come to, entered, and remained in the

United States in violation of law, said transportation being in furtherance of said violation of law,
           Case5:20-cr-00219-JCH
          Case  3:19-cr-02055-FM Document
                                 Document 58
                                          1-2 Filed
                                               Filed06/26/19
                                                     01/24/20 Page
                                                               Page22ofof33




in violation of Title 8, United States Code, Sections        1   324(a)( 1 )(A)(v)(I), (a)(1 )(A)(ii) and

(a)(1 )(B)(i).




                                           EIi1PJ1
                          (8 U.S.C. §   1324(a)(1)(A)(ii) and (a)(1)(B)(i))

        On or about June 5, 2019, in the Western District of Texas, Defendants,

                           SONIA ROJAS-ALVAREZ, (1),
                            IDA ELENA ORTEGON, (2),
                              RENE MAClAS, JR., (3),
                   GUADALUPE MANUEL PARRA-MARQUEZ, (4), and
                        JAVIER MARTINEZ-GONZALEZ, (5)

knowing and in reckless disregard of the fact that aliens had come to, entered and remained in the

United States in violation of law, transported and moved, and attempted to transport and move

such aliens within the United States in furtherance of said violation of law, all done for the purpose

of commercial advantage and private financial gain, in violation of Title       8, United States Code,

Sections 1324(a)(1)(A)(ii) and (a)(1)(B)(i).



                                         COUNT THREE
                         (8 U.S.C. §    1324(a)(1)(A)(iii) and (a)(1)(B)(i))

        On or about May 29, 2019, and continuing to and including on or about June 5, 2019, in

the Western District of Texas, Defendants,

                           SONIA ROJAS-ALVAREZ, (1),
                            IDA ELENA ORTEGON, (2),
                              RENE MAClAS, JR., (3),
                   GUADALUPE MANUEL PARRA-MARQUEZ, (4), and
                        JAVIER MARTINEZ-GONZALEZ, (5)

knowing and in reckless disregard of the fact that certain aliens had come to, entered and remained

in the United States in violation of law, concealed, harbored, and shielded from detection, and

attempted to conceal, harbor, and shield from detection such aliens, all for the purpose of


                                                  2
           Case5:20-cr-00219-JCH
          Case  3:19-cr-02055-FM Document
                                 Document 58
                                          1-2 Filed
                                               Filed06/26/19
                                                     01/24/20 Page
                                                               Page33ofof33




commercial advantage and private financial gain, in violation of Title 8, United States Code,

Sections 1 324(a)( 1 )(A)(iii) and (a)(1 )(B)(i).



                                             COUNT FOUR
                                           (8 U.S.C. § 1326(a))

        On or about June    5,   2019, in the Western District of Texas, Defendant,

                                 JAVIER MARTINEZ-GONZALEZ, (5)

an alien, who had previously been excluded, deported, and removed from the United States on or

about January 23, 2018, attempted to enter, entered, and was found in the United States, without

having previously received express consent to reapply for admission from the United States

Attorney General and the Secretary of Homeland Security, the successor pursuant to Title 6,

United States Code, Sections 202(3), 202(4) and           557,   in violation of Title 8, United States Code,

Section 1326(a).




                                                    A TRUE BILLORIGNAL SIGNATURE
                                                                   REDACTED PURSUANT TO
                                                                  E-GOVERNMENTACT 01 2002
                                                    FOREPERSON OF THE GRAND JURY


JOHN F. BASH
UNITED STATES ATTORNEY

BY:
      Assistant U.S.   Aey




                                                      3
